


Exhibit 10.27

 

 

NBTY, INC.

 

EXECUTIVE SEVERANCE PAY PLAN

 

 

Section 1                Purpose

 

The Company established the Plan to make available severance benefits to a
select group of key management employees if and when employment with the Company
and its Subsidiaries in the United States is terminated under the circumstances
and subject to the conditions described below.  The Plan is intended to be a
welfare benefit plan as defined by section 3(1) of ERISA.  The terms of the Plan
may not be modified or amended, except as described below.

 

Section 2                Definitions

 

Capitalized terms used in the Plan and not elsewhere defined herein shall have
the meanings set forth in this Section:

 

(a)           “Base Salary” shall mean one-twelfth of the Participant’s stated
annual rate of base salary, excluding any employer contributions towards
employee benefits, bonuses, equity compensation or other incentive pay,
determined as of the date immediately prior to the date of such Participant’s
Termination of Employment.

 

(b)           “Board” shall mean the Board of Directors of the Company.

 

(c)           “Cause” shall mean (i) a Participant’s willful misconduct with
regard to the Company; provided that no act or failure to act on Participant’s
part will be considered “willful” (x) unless done, or omitted to be done, by
Participant not in good faith or without reasonable belief that his or her
action or omission was in, or not opposed to, the best interests of the Company
or (y) if it is done, or omitted to be done, in reliance on the informed advice
of the Company’s outside counsel or independent accountants or at the express
direction of the Board; (ii) a Participant being indicted for, convicted of, or
pleading nolo contendere to, a felony or intentional crime involving material
dishonesty other than, in any case, any indictment, conviction or pleading based
entirely on vicarious liability or traffic violations; (iii) a Participant’s
conduct involving the use of illegal drugs; (iv) a Participant’s failure to
attempt in good faith (other than when absent because of physical or mental
incapacity) to follow a lawful directive of the Board or Participant’s
supervisor within ten (10) days after written or electronic notice of such
failure (to the extent that, in the reasonable judgment of the Board or such
Participant’s supervisor, such failure can be cured by Participant); (v) a
Participant’s material violation of either (x) the

 

1

--------------------------------------------------------------------------------


 

Company’s or any of its affiliates’ Code of Business Conduct (including the
corporate policies referenced therein) which would constitute grounds for
immediate termination of employment or (y) any statutory or common law duty of
loyalty to the Company or any of its affiliates; or (vi) a Participant’s breach
of any restrictive covenant under any agreement between the Participant and the
Company or any Subsidiary relating to disclosure of confidential information,
solicitation of employees or customers, or competition, and such breach
continues beyond ten (10) days after written or electronic demand for
substantial performance is delivered to Participant by the Company (to the
extent that, in the reasonable judgment of the Board or such Participant’s
supervisor, such breach can be cured by Participant), so long as the breach
(which shall be deemed to refer to all breaches in this paragraph) is
(A) material and (B) results in a significant adverse impact on the Company.

 

(d)           “Code” shall mean the U.S. Internal Revenue Code of 1986, as
amended.

 

(e)           “Company” shall mean NBTY, Inc.

 

(f)            “Disability” shall have occurred when a Participant has been
unable to perform his or her material duties because of a physical or mental
incapacity for a period of at least 180 days in any 365 day period, as
determined by a physician selected by the Company or its insurers and acceptable
to the Participant or the Participant’s legal representative, with such
agreement as to acceptability not to be unreasonably withheld or delayed. 
Notwithstanding the foregoing, a Disability termination shall be deemed to occur
earlier if, as a result of physical or mental incapacity, Executive experiences
a “separation from service” within the meaning of Section 409A of the Code.

 

(g)           “ERISA” shall mean the U.S. Employee Retirement Income Security
Act of 1974, as amended.

 

(h)           “Participant” shall mean any employee of the Company or a
Subsidiary designated as an eligible employee pursuant to Section 3.

 

(i)            “Plan” shall mean the NBTY, Inc. Executive Severance Pay Plan, as
set forth herein, and as the same may from time to time be amended.

 

(j)            “Plan Committee” shall mean the committee designated to
administer the Plan pursuant to Section 7.

 

(k)           “Severance Period” for a Participant shall mean 12 months unless
the Plan Committee notifies in writing the Participant that a greater period
shall apply.

 

(l)            “Subsidiary” shall mean an entity that is, either directly or
through one or more intermediaries, controlled by the Company.

 

(m)          “Termination of Employment” shall mean a Participant’s “separation
from service,” within the meaning of section 409A of the Code, from the Company
and its

 

2

--------------------------------------------------------------------------------


 

Subsidiaries due to a termination of employment by the Company or a Subsidiary
other than on account of Cause, Disability or death.

 

Section 3                Eligibility

 

Only those employees of the Company or any Subsidiary who are on the Company’s
or a Subsidiary’s U.S. payroll and who have been selected by the Plan Committee
and notified in writing of such selection shall participate in the Plan.

 

Section 4                Severance Payments

 

(a)           Cash Severance. In the event of a Participant’s Termination of
Employment, the Company or a Subsidiary employer, as applicable, shall pay the
Participant his or her Base Salary for each month during the Severance Period
consistent with the Company’s normal payroll practices applicable to the
Participant immediately prior to his or her Termination of Employment.  Payment
shall begin on the first regularly scheduled payroll date occurring on or after
the sixtieth (60th) day following the Termination of Employment date, and the
first payment shall include the first two months of the severance payments.

 

(b)           Prior Year’s Bonus.  In the event of a Participant’s Termination
of Employment after the end of a fiscal year but prior to the date annual bonus
are to be paid for such year, the Company shall pay the Participant the annual
cash bonus to which the Participant would have been entitled, if any, had he or
she remained employed by the Company or a Subsidiary until the date bonuses for
such fiscal year would have been paid.  Any bonus paid pursuant to this
Section 4(b) shall be  paid at the same time as when bonuses are normally paid
to participants in the Company’s annual bonus plan (but in any event no later
than March 15th immediately following the fiscal year in which such bonus was
earned).

 

Section 5                Conditions

 

Notwithstanding anything in the Plan to the contrary, no benefits shall be paid
or provided under the Plan, unless (i) the Participant timely executes a release
of claims in favor of the Company and its Subsidiaries in substantially the form
attached hereto as Appendix A and (ii) such release becomes irrevocable pursuant
to the terms of such release prior to the fifty-ninth (59th) day following the
Participant’s Termination of Employment.  In addition, a Participant shall not
be entitled to receive or continue to receive any benefits under the Plan if
such Participant has breached any restrictive covenant under any agreement
between the Participant and the Company or any Subsidiary relating to
non-competition, disclosure of confidential information, solicitation of
employees or customers.  In the event of such a breach, the Participant shall
repay to the Company, within ten (10) business days of the Company’s written
demand, all amounts previously paid to him or her under the Plan.

 

3

--------------------------------------------------------------------------------


 

Section 6                Administration

 

(a)           Plan Committee.  The Plan shall be administered by the
Compensation Committee of the Board, unless the Board shall appoint a different
committee to administer the Plan.  Other provisions of the Plan notwithstanding,
the Board may perform any function of the Plan Committee under the Plan, and to
the extent authority is specifically reserved to the Board under the terms of
the Plan, the Company’s Certificate of Incorporation or By-Laws, or applicable
law, such authority shall be exercised by the Board and not by the Plan
Committee.

 

(b)           Powers and Duties of Plan Committee.  In addition to the powers
and duties specified elsewhere in the Plan (including, but not limited to,
Section 8(g)), the Plan Committee shall have full authority and discretion to:

 

(i)            adopt, amend, suspend, and rescind such rules and regulations and
appoint such agents as the Plan Committee may deem necessary or advisable to
administer the Plan;

 

(ii)           correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan or other
instrument hereunder;

 

(iii)          make determinations relating to eligibility for and entitlements
to benefits under the Plan, and to make all factual findings related thereto;
and

 

(iv)          make all other decisions and determinations as may be required
under the terms of the Plan or as the Plan Committee may deem necessary or
advisable for the administration of the Plan.

 

(c)           Delegation by Plan Committee.  Except to the extent prohibited by
applicable law or any applicable stock exchange rules, the Plan Committee may
delegate to any individual or individuals selected by the Plan Committee, who
may or may not be members of the Board, all or any part of the Plan Committee’s
responsibilities and powers set forth in the Plan, in which case every reference
herein made to the Plan Committee shall be deemed to mean or include the
appointed individual(s) as to matters within their scope of authority.  Any such
delegation may be revoked by the Plan Committee at any time.  Except as notified
in writing to the contrary by the Plan Committee, in the event of such
delegation, the Plan Committee’s delegates shall have all of the powers vested
in the Plan Committee necessary to fulfill the functions delegated.

 

Section 7                Claims Procedure

 

(a)           Generally.  This Section 7 describes the Plan’s procedures
pursuant to which an individual can make a claim for benefits under the Plan and
appeal a denied claim for benefits.  A request for benefits is a “claim” subject
to these procedures only if it is filed by an individual or his or her
authorized representative in accordance with rules

 

4

--------------------------------------------------------------------------------


 

and procedures established by the Plan Committee.  All claims must be filed with
the Employee Benefits Committee of the Board (the “Employee Benefits Committee”)
in writing (to the attention of “Employee Benefits Committee” and addressed to
the General Counsel of the Company at its corporate headquarters).  An
individual may designate an authorized representative to file a claim under the
Plan on his or her behalf so long as the individual provides written notice of
such designation to the Employee Benefits Committee identifying such authorized
representative.

 

(b)           Time Periods for Responding to Initial Claims.  The Employee
Benefits Committee shall respond to an initial claim for benefits under the Plan
within 90 days after receipt of the claim.  If the Employee Benefits Committee
determines that an extension is necessary due to special circumstances, the
Employee Benefits Committee shall notify the individual within the initial
90-day period that the Employee Benefits Committee needs up to an additional 90
days to review his or her claim.

 

(c)           Notice and Information Contained in Notice Denying Initial Claim. 
If the Employee Benefits Committee denies an individual’s claim (in whole or in
part), the Employee Benefits Committee shall provide the individual with written
notice of the denial.  Such notice shall (i) include the specific reason or
reasons for the denial, (ii) refer to the specific provisions in the Plan upon
which the denial is based, (iii) provide a description of any additional
material or information necessary for the individual to perfect his or her
claim  and an explanation as to why such information is necessary, and
(iv) provide a description of the Plan’s appeals procedures and the time limits
applicable for such procedures (such description to include a statement that the
individual is eligible to bring a civil action in U.S. Federal court under
section 502(a) of ERISA to appeal any adverse decision on appeal.

 

(d)           Appealing a Denied Claim for Benefits.  If an individual’s initial
claim for benefits is denied, the individual may appeal the denial by filing a
written request to the attention of Plan Committee and addressed to the General
Counsel of the Company at its corporate headquarters, within 60 days after the
date of the notice denying his or her initial claim for benefits.  If the
individual decides to appeal a denied claim for benefits, the individual shall
be able to submit written comments, documents, records, and other information
relating to his or her claim for benefits (regardless of whether such
information was considered in his or her initial claim for benefits) for review
and consideration.  Such individual shall also be entitled to receive, upon
request and free of charge, reasonable access to and copies of, all documents,
records and other information that is relevant (within the meaning of ERISA) to
his or her appeal.

 

(e)           Time Periods for Responding to Appealed Claims.  If an individual
appeals a denied claim for benefits under the Plan, the Plan Committee shall
respond to the individual within 60 days after receipt of the appeal.  If the
Plan Committee determines that an extension is necessary due to special
circumstances, the Plan Committee shall notify the individual within the initial
60-day period that the Plan Committee needs up to an additional 60 days to
review his or her appeal and such

 

5

--------------------------------------------------------------------------------


 

notification shall indicate the special circumstances requiring an extension of
time and the date by which the Plan Committee expects to render the
determination on appeal.

 

(f)            Notice and Information Contained in Notice Denying Appeal.  If
the Plan Committee denies an individual’s appeal (in whole or in part), the Plan
Committee shall provide the individual with written notice of the denial.  Such
notice shall (i) include the specific reason or reasons for the denial,
(ii) refer to the specific provisions in the Plan upon which the denial is
based, (iii) provide a statement that the individual is entitled to receive,
upon request and free of charge, reasonable access to and copies of, all
documents, records and other information that is relevant (within the meaning of
ERISA) to his or her claim and/or appeal for benefits, and (iv) include a
statement that the individual is entitled to bring a civil action in U.S.
Federal court under section 502(a) of ERISA to pursue his or her claim for
benefits.

 

(g)           Plan Interpretation and Benefit Determination.  The Plan shall be
administered by the Plan Committee, which has complete authority, in its sole
and absolute discretion, to construe the terms of the Plan (and any related or
underlying documents or policies), and to determine the eligibility for, and
amount of, benefits due under the Plan to Participants and their beneficiaries. 
All such interpretations and determinations of the Plan Committee shall be final
and binding upon all parties and persons affected thereby.

 

Section 8                Successor to the Company

 

The Company may require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company expressly to assume the Plan and agree
to perform the obligations of the Company hereunder in the same manner and to
the same extent the Company would be required to perform if no such succession
had taken place.

 

Section 9                Amendment; Termination; Removal from Participation

 

The Compensation Committee of the Board retains the right to amend, suspend or
terminate the Plan in whole or in part for any reason, so long as such action
does not materially and adversely affect the rights of any Participant who has
already been notified in writing of the Participant’s selection to participate
in the Plan.

 

Section 10              General Provisions

 

(a)           No Mitigation.  A Participant shall not be required to mitigate
the amount of any payment or benefit provided for in the Plan by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.

 

6

--------------------------------------------------------------------------------


 

(b)           Non-Exclusivity of Rights.  Nothing in the Plan shall prevent or
limit the Participant’s continuing or future participation in or rights under
any benefit, bonus, incentive or other plan provided by the Company and for
which the Participant may qualify.  Notwithstanding anything herein to the
contrary, any individual selected for participation in the Plan in accordance
with Section 3 shall not be eligible to participate in any other Company or
Subsidiary sponsored severance plan, policy, arrangement or agreement, unless
determined otherwise by the Company.

 

(c)           Nonalienation of Benefits.  None of the payments, benefits or
rights of any Participant shall be subject to any claim of any Participant’s
creditors, and, in particular, to the fullest extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant.  No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under the
Plan.

 

(d)           No Contract of Employment.  Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Participant the
right to be retained in the service of the Company or any Subsidiary, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

 

(e)           Death.  In the event of a Participant’s death following his or her
Termination of Employment and after having become entitled to benefits under the
Plan, any amounts not yet paid pursuant to Section 4(a) shall be paid in
accordance with Section 4 to the person(s) or trust(s) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Company’s Director of Human Resources (the
“Designated Beneficiary).  If, upon a Participant’s death, there is no
Designated Beneficiary or surviving Designated Beneficiary, then the term
Designated Beneficiary means the person(s) or trust(s) entitled by will or the
laws of descent and distribution to receive such amounts.

 

(f)            Tax Withholding.  The Company and each Subsidiary shall have the
right to withhold from any payment to be made pursuant to the Plan such amount
the Company or such Subsidiary deems is required to be withheld under applicable
laws.

 

(g)           Severability of Provisions.  If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provision had not been included.

 

(h)           Unfunded Plan.  The Plan shall not be funded.  No Participant
shall have any right to, or interest in, any assets of the Company or any
Subsidiary which may be applied by the Company to the payment of benefits under
the Plan.

 

7

--------------------------------------------------------------------------------

 

(i)            Controlling Law.  The Plan shall be construed and enforced
according to the laws of the state of New York, except to the extent preempted
by United States Federal law.

 

(j)            Section 409A.  The Plan is intended to comply with or be exempt
from the requirements of section 409A of the Codeand shall be interpreted and
construed consistently with such intent; provided, however, that in no event
shall the Company or any Subsidiary or any of its directors, officers, employees
or advisors be responsible for any tax, interest or related tax penalties that
may arise as a result of section 409A of the Code.  For purposes of section 409A
of the Code, the right to a series of installment payments under the Plan shall
be treated as a right to a series of separate payments.  Notwithstanding any
other provision in the Plan, if a Participant is a “specified employee,” as
defined in section 409A of the Code as of the date of the Participant’s
Termination of Employment, then to the extent any amount payable to the
Participant (i) constitutes the payment of nonqualified deferred compensation
within the meaning of section 409A of the Code, (ii) is payable upon the
Participant’s Termination of Employment and (iii) under the terms of the Plan
would be payable prior to the six-month anniversary of the Participant’s
Termination of Employment, such payment shall be delayed until the earlier to
occur of (a) the first business day following the six-month anniversary of the
Termination of Employment and (b) the date of the Participant’s death.  In no
event may a Participant, directly or indirectly, designate the calendar year of
payment.

 

8

--------------------------------------------------------------------------------


 

Appendix A

 

Form of Release

 

This Agreement and Release (“Agreement”) is made by and between NBTY, Inc., a
Delaware corporation (together with any successor thereto, the “Company”), and
                         (the “Employee”) (collectively, referred to as the
“Parties” or individually referred to as a “Party”).  Capitalized terms used but
not defined in this Agreement shall have the meanings set forth in the Severance
Plan (as defined below).

 

WHEREAS, the Employee has been designated as a Participant in the NBTY, Inc.
Executive Severance Plan (the “Severance Plan”); and

 

WHEREAS, in connection with Employee’s Termination of Employment effective
                , 20     (the “Date of Termination”), the Parties wish to
resolve any and all disputes, claims, complaints, grievances, charges, actions,
petitions, and demands that Employee may have against the Company and any of the
Releasees as defined below, including, but not limited to, any and all claims
arising out of or in any way related to Employee’s employment with or separation
from the Company or its subsidiaries or affiliates.

 

NOW, THEREFORE, in consideration of the severance payments described in
Section 4 of the Severance Plan, which, pursuant to the Severance Plan, are
conditioned on Employee’s execution and non-revocation of this Agreement, and in
consideration of the mutual promises made herein, the Company and Employee
hereby agree as follows:

 

1.             Severance Payments.  The Company agrees to provide Employee with
the severance payments described in Section 4 of the Severance Plan, payable at
the times set forth in, and subject to the terms and conditions of, the
Severance Plan. In addition, to the extent not already paid and subject to
Section 10(b) of the Severance Plan, the Company shall pay or provide to
Employee :  (i) the portion of Employee’s Base Salary earned through the Date of
Termination, but not yet paid to Employee; (ii) any accrued vacation owed to
Employee under the Company’s vacation policy; (iii) any expenses owed to
Employee pursuant to the Company’s expense reimbursement policy; and (iv) any
amount accrued and arising from Employee’s participation in, or benefits accrued
under any employee benefit plans, programs or arrangements, which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements.  Employee agrees that Employee shall comply
with the terms of any agreement Employee has entered into with the Company or
any of its affiliates relating to restrictions as to disclosure of confidential
information, solicitation of employees or customers or competition.

 

2.             Release of Claims.  Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company, any of their direct or indirect subsidiaries and
affiliates (including, without limitation, Alphabet Holding Company, Inc. and
its affiliated entities), and, in their capacities related to the foregoing, any
of their current and former officers, directors,

 

9

--------------------------------------------------------------------------------


 

equity holders, managers, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”).  Employee, on Employee’s own behalf
and on behalf of any of Employee’s affiliated companies or entities and any of
their respective heirs, family members, executors, agents, and assigns, hereby
and forever releases the Releasees from, and agrees not to sue concerning, or in
any manner to institute, prosecute, or pursue, any claim, complaint, charge,
duty, obligation, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement (as defined below), including, without limitation:

 

(a)           any and all claims relating to or arising from Employee’s
employment  or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of any shares of stock or other equity interests
of the Company or any of its affiliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the New York City Human Rights Law;

 

(e)           any and all claims for violation of the federal or any state
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

10

--------------------------------------------------------------------------------


 

(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and

 

(h)           any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims to payments that arise under
this Agreement or that cannot be released as a matter of law, including, but not
limited to, Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company or any Releasee), claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law, claims to continued participation in certain
of the Company’s group benefit plans pursuant to the terms and conditions of
COBRA, claims to any benefit entitlements vested as the date of separation of
Employee’s employment, rights with regard to any vested equity (including under
any stockholders agreement governing such equity and any side letter relating
thereto), and any rights to indemnity, advancement of legal fees and coverage
under the Company’s directors and officers insurance policies.

 

3.             Acknowledgment of Waiver of Claims under ADEA.  Employee
understands and acknowledges that Employee is waiving and releasing any rights
Employee may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further understands and acknowledges
that Employee has been advised by this writing that:  (a) Employee should
consult with an attorney prior to executing this Agreement; (b) Employee has at
least 21 days within which to consider this Agreement; (c) Employee has 7 days
following Employee’s execution of this Agreement to revoke this Agreement;
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.  In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement.

 

11

--------------------------------------------------------------------------------


 

4.             California Civil Code Section 1542.  If Employee resides in
California, Employee acknowledges that he/she has been advised to consult with
legal counsel and is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits the release of unknown claims,
which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any statute or common  law
principles of similar effect.

 

5.             Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

6.             No Oral Modification.  This Agreement may only be amended in a
writing signed by Employee and a duly authorized officer of the Company.

 

7.             Governing Law.  This Agreement shall be subject to the provisions
of Section 10(i) of the Severance Plan.

 

8.             Effective Date.  If Employee has attained or is over the age of
40 as of the Date of Termination of employment, then the Employee has seven days
after Employee signs this Agreement to revoke it and this Agreement will become
effective on the eighth day after Employee signed this Agreement, so long as it
has been signed by the Parties and has not been revoked by the Employee before
that date (the “Effective Date”).  If the Employee has not attained the age of
40 as of the Date of Termination, then the “Effective Date” shall be the date on
which Employee signs this Agreement.

 

9.             Voluntary Execution of Agreement.  Employee understands and
agrees that Employee executed this Agreement voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Employee’s claims against the Company and
any of the other Releasees.  Employee acknowledges that Employee:  (a) has read
this Agreement; (b) has not relied upon any representations or statements made
by the Company that are not specifically set forth in this Agreement; (c) has
been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of Employee’s own choice or has elected not to retain
legal counsel; (d) understands the terms and consequences of this Agreement and
of the releases it contains; and (e) is fully aware of the legal and binding
effect of this Agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Dated:

 

 

COMPANY (or any successor thereto)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Dated:

 

 

EMPLOYEE

 

 

 

By:

 

 

Name:

 

13

--------------------------------------------------------------------------------
